DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements 

		Claims 1-20 are pending

Allowable Subject Matter
Claims 7 and 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the independent claims were amended in such a way as to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 
The closes prior art for claims 7 and 15 include Wu et al. (US8140381B1) which discloses comparing average costs with prices over a period a time as seen in figure 47. The closes prior art also include Zhang et al. (US20140100989A1) which discloses a correlation coefficients. However the combined references of Drew, Venkatesh, Wu and Zhang fail to teach the claimed limitations. 

Claims 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the independent claims were amended in 
The closes prior art for claim 9 include Agrawal (US20190163805A1) which discloses natural language processing and similarity scores. However the combined references of Drew, Venkatesh, and Agrawal fail to teach the claimed limitations. 

Claims 10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the independent claims were amended in such a way as to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

The closes prior art for claim 10 include Klotz (US20160179953) which discloses a lucene library with indexes. However the combined references of Drew, Venkatesh, and Klotz fail to teach the claimed limitations. 







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer storage device. 

Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 17 recite the limitations of a description component, implemented on the at least one processor, analyzes the item description data associated with items in a set of items in an item assortment to generate a combined item description for each item in the set of items; a cluster generator, implemented on the at least one processor, creates a set of item similarity clusters associated with the set of items; a comparison component, implemented on the at least one processor, compares cost among items within a selected item similarity cluster in the set of item similarity clusters; a grouping component, implemented on the at least one processor, groups items in the set of items based on quantity and margin values associated with each item; and a recommendation component, implemented on the at least one processor, outputs a recommended action associated with each item in the set of items via an output device, the recommended action is generated based on a grouping of each item, wherein the recommended action comprises negotiation associated with at least one item or substitution of the at least one item in the item assortment.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses a user analyzing item descriptions to generate a combined item description, generate item clusters, comparing items in an item cluster, grouping items based on quantity and margin values, and determining/outputting a recommended action based on grouping of the items. These steps can be done without the use of a computer. 

The claims also deal with retailers, customers, and determining item substitutes and items to negotiate. This makes the claims fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) fundamental economic practices). It is clear the limitations recite these abstract idea groupings, but 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, data storage device, and system. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the different groupings the item can go under such as low quantity and low margin group. As another example, the dependent claims further describe how negotiable items are identified, such as with a correlation coefficient based metric.   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, memory, processor, output device, data storage device, description component, cluster generator, grouping component, comparison component, and recommendation component. 
Claims 7 recites cost manager component
Claim 11 recites description component, cluster generator, grouping component, comparison component, and output device
Claim 17 recites computer storage devices, cost comparison component
Claim 11 recites method, however method is not considered an additional element. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 00100 and 00103.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00100 and 00103. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 6, 11, 12, 13, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US20130060649A1) herein Drew in view of Venkatesh et al. (US20180315059A1) herein Venkatesh. 

Regarding claim 1, and similarly claim 11 and 17, Drew teaches 

A system… a memory; at least one processor communicatively coupled to the memory; a data storage device (See para 0067-In conclusion, FIG. 6 shows a representative system 600, according to an embodiment of the disclosure. The system 600 includes one or more computing devices 602, such as desktop 602 include one or more processors 604, and a computer-readable data storage medium 606) This shows a system. (See pra 0015- For instance, a tangible computer-readable data storage medium may store one or more computer programs, which when executed by the computing device cause the method 100 to be performed)

A computer-implemented method (See para 0015-FIG. 1 shows a method 100, according to an embodiment of the disclosure. As with other methods of embodiments of the disclosure, the method 100 can be performed by a computing device.) This shows a method 

One or more computer storage devices, having computer-executable instructions…when executed by a computer cause the computer to perform operations comprising  (See para 0015-For instance, a tangible computer-readable data storage medium may store one or more computer programs, which when executed by the computing device cause the method 100 to be performed) (See para 0067-In conclusion, FIG. 6 shows a representative system 600, according to an embodiment of the disclosure. The system 600 includes one or more computing devices 602, such as desktop computers, laptop computers, server computing devices, client computing devices, and/or other types of computing devices. The computing devices 602 include one or more processors 604, and a computer-readable data storage medium 606)

a comparison component, implemented on the at least one processor, compares cost among items within a selected item similarity cluster in the set of item similarity clusters (See para 0024-It is noted that the method 100 is applicable to products within the same category as well as to products within different categories. For example, as to products within the same category, all such products may be video games. As another example, as to products within different categories, some products may be educational software, whereas other products may be productivity software.) (See para 0017-The method 100 also assigns each product to one of a number of different margin tiers (104). The margin tiers are ordered from a highest margin tier to a lowest margin tier. The margin tiers indicate how much money a retailer makes in selling the products to the consumers, such as on an absolute-dollar basis, or on a percentage of selling price basis.) This shows the system does a comparison of costs of similar item clusters such as videos games or educational software. Determining margin means that the system will also look at costs of the items because cost is part of the margin determination. The system is analogous to the comparison component because it carries out the function of the comparison component. 

a grouping component, implemented on the at least one processor, groups items in the set of items based on quantity and margin values associated with each item (See para 0011-Each product is assigned to a popularity tier that indicates how popular the products are among consumers, such as based on preexisting sales data and other types of data. Each product is also assigned to a 



and a recommendation component, implemented on the at least one processor, outputs a recommended action associated with each item in the set of items via an output device, the recommended action is generated based on a grouping of each item The recommendation action here is whether to put the item for sale for the consumer from the retailer's point of view. This is based on the grouping of the items in the popularity and margin tiers. (See para 0011- Decision rules are then applied to the products, on the basis of the popularity tiers and the margin tiers to which they have been assigned, to select the products that the retailer is to offer for sale to consumers, such as in the limited number of available slots that can be populated or filled with products.) (See para 0070- In turn, the selection decision module 614 generates as output data indicating which products have been selected to offer for sale to consumers by the retailer.) The output device here is the computing device as seen in figure 6. (See para 0070- In turn, the selection decision module 614 generates as output data indicating which products have been selected to offer for sale to consumers 

wherein the recommended action comprises negotiation associated with at least one
item or substitution of the at least one item in the item assortment. (See para 0011- Decision rules are then applied to the products, on the basis of the popularity tiers and the margin tiers to which they have been assigned, to select the products that the retailer is to offer for sale to consumers, such as in the limited number of available slots that can be populated or filled with products.) (See para 0012-For example, there may be hundreds of products, but just tens of slots that are to be filled with products for the retailer to actually offer for sale to consumers. The products that are in both the highest popularity tier and the highest margin tier may be selected for populating the slots, whereas products that are in both the lowest popularity tier and the lowest margin tier may not be selected for populating the slots.) Examiner interprets these recommendation actions to mean substitution of at least one item in an item assortment. For example, if a cookie section has limited number of slots in a store, all the lowest popularity and lowest margin tier cookie products are going to be replaced/substituted with high popularity/margin cookie products to fill the slots. 

Even though Drew talks about item similarity groups (i.e. clusters) it doesn’t not teach item cluster generator or generating a combined item description. That is seen in Venkatesh. Venkatesh teaches 

a description component, implemented on the at least one processor, analyzes the item description data associated with items in a set of items in an item assortment to
generate a combined item description for each item in the set of items; (See para 0132-The graph 1800 illustrates item attribute clusters obtained within a class of products (cookies), in which tokenized words derived from the item name and description are used to determine similarity...As seen in that graph 1800, use of name and description allows for a grouping of items by brand. Three example substitution groups, denoted by clustered items (shown as “Cluster 0”, “Cluster 9”, and “Cluster 12”, respectively) show good separation from other items within an overall item assortment.) This shows the system uses item name and description to generate combined item descriptions in the item assortment of cookies. For example combined item description is all Nabisco cookies, or all Pepperidge farm cookies. These are then made into clusters then as seen in fig. 18.

a cluster generator, implemented on the at least one processor, creates a set of item
similarity clusters associated with the set of items  See figure 18 which shows item similarity clusters is seen, such as by brand.

Drew and Venkatesh are analogous art because they are from the same problem solving area of product/good management in a retail setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Drew’s invention by incorporating the method of Venkatesh because Drew could use the analysis method of Venkatesh when determining similar items. For example Drew can use the clustering method seen in fig. 18 when determining different tiers for popularity and margin. Grouping different tiers would make it easier to see which items need to be placed in the slots. In addition, Drew would add another layer of sophistication by also looking at item similarity attributes seen in Venkatesh when determining what items to place in the slots and not just looking at tiers. 


Regarding claim 2, 12, and 18, Drew further teaches 

a low quantity and low margin group in a set of groupings (See para 0012- whereas products that are in both the lowest popularity tier and the lowest margin tier may not be selected for populating the slots.) This shows lowest quantity (i.e. popularity) and lowest margin. 

wherein the recommendation component outputs a set of substitute item recommendations to replace each item in the low quantity and low margin group. (See para 0012- For example, there may be hundreds of products, but just tens of slots that are to be filled with products for the retailer to actually offer for sale to consumers. The products that are in both the highest popularity tier and the highest margin tier may be selected for populating the slots, whereas products that are in both the lowest popularity tier and the lowest margin tier may not be selected for populating the slots.)  This shows the system outputs recommendation to replace the low popularity/margin items with high popularity/margin items to be filled in the slots. 

Regarding claim 3, 13, and 19, Drew further teaches 

further comprising: a low quantity and high margin group in a set of groupings (See para 0012- or are in the highest margin tier but not the highest popularity tier.) This shows low quantity (i.e. popularity) and high margin. 

wherein the recommendation component outputs a recommended promotional event for each item in the low quantity and high margin group. (See para 0012- For example, there may be hundreds of products, but just tens of slots that are to be filled with products for the retailer to actually offer for sale to consumers. The products that are in both the highest popularity tier and the highest margin tier may be selected for populating the slots, whereas products that are in both the lowest popularity tier and the lowest margin tier may not be 

Regarding claim 6, Drew further teaches 

wherein the recommended action further comprises: a recommended set of substitute items suitable to replace at least one low quantity and low margin item in the item assortment. (See para 0012- For example, there may be hundreds of products, but just tens of slots that are to be filled with products for the retailer to actually offer for sale to consumers. The products that are in both the highest popularity tier and the highest margin tier may be selected for populating the slots, whereas products that are in both the lowest popularity tier and the lowest margin tier may not be selected for populating the slots.)  This shows the system outputs recommendation to replace the low popularity/margin items with high popularity/margin items to be filled in the slots. 

Claim 4, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US20130060649A1) herein Drew in view of Venkatesh et al. (US20180315059A1) herein Venkatesh in further view of Rykes et al. (US20140172502A1) herein Rykes. 


Regarding claim 4, 14, and 20, Drew further teaches 

further comprising: a high quantity and low margin group in a set of groupings… for each item in the high quantity and low margin group. (See para 0013- products that either are in the highest popularity tier but not the highest margin tier) This shows low margin and high quantity/margin group.  
However Drew doesn’t teach a set of negotiable items, however Rykes teaches wherein the recommendation component outputs a set of negotiable items recommendations (See para 0019- A walker report can be used to make a drop decision between two items. A walker item is an item with high loyalty. If the item is dropped from the inventory, customers will go elsewhere to find the product. It is not a substitutable item. In other words, customers will not substitute another item in the category for a walker item. A drop item is an item that is considered to be substitutable and has similar sales to a walker item. However, the item has low loyalty and if removed from the assortment, the customer would likely select another option in the assortment.) This shows the system outputs negotiable items (i.e. drop items) between two items.  Drop items have a 

Drew, Venkatesh and Rykes are analogous art because they are from the same problem solving area of product/good management in a retail setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Drew’s and Venkatesh’s invention by incorporating the method of Rykes because Drew and Venkatesh could use the analysis method of Rykes to determine walker items for their products. Determining the walker items for Drew and Venkatesh would make it easier to determine which items should not be put on the shelf for consumers. It will make sure they carry items which will not make consumers go to a different store if they do not have the particular item. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US20130060649A1) herein Drew in view of Venkatesh et al. (US20180315059A1) herein Venkatesh in further view of Walker et al. (US20080040211A1) herein Walker. 


Regarding claim 5,  the arts above teach the limitations of claim 1, however they do not teach 


further comprising: a recommended set of promotional events associated with at least one item in a low quantity and high margin item grouping.
However Walker teaches further comprising: a recommended set of promotional events associated with at least one item in a low quantity and high margin item grouping (See para 0188- The outputting of a (promotional) message may be based on a cost, profit margin or sales of a product (e.g., whether the cost/profit margin/sales of a product is or becomes above/below a threshold). An appropriate promotional message would be one that promotes sales of the product (e.g., products with low sales, high profit margins).) (Figure 6) This shows that the systems sets out multiple promotional events by way of promotional messages. These are associated with items with low sales (i.e. low popularity/quantity) and high profit margins. 

Drew, Venkatesh and walker are analogous art because they are from the same problem solving area of product/good management in a retail setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Drew’s and Venkatesh’s invention by incorporating the method of Walker because Drew and Venkatesh could use the analysis method of Walker to help attract customers. Seeing what offers/promotional events the customers are receptive too can also help the decision of what items to keep for Drew and Venkatesh. Drew and Venkatesh would be able to send promotional events to customers to help increase sales for their business or help products that are struggling. 

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (US20130060649A1) herein Drew in view of Venkatesh et al. (US20180315059A1) herein Venkatesh in further view of Rykes et al. (US20140172502A1) herein Rykes in further view of Borar et al. (20200097985) herein Borar. 

Regarding claim 8 and similarly 16, the arts above teach the limitations of claim 1 and 11, however they do not teach 
further comprising: the comparison component compares average unit cost on a per-unit basis across different items within the same similarity item cluster to identify a set of negotiable items. 
The arts above already teach item similarity clusters and already teach identifying negotiable items however they do not teach comparing average unit cost however Borar teaches 
further comprising: the comparison component compares average unit cost on a per-unit basis across different items within the same similarity (See para 0072- Similarly, FIG. 3-B shows images of similar looking style of top wear generally represented by reference numerals 402 and 404, with same attributes (i.e. base-colour and brand), but having different average selling price. ) This shows the system compares average cost (i.e. price) of similar items. 

Drew, Venkatesh and Borar are analogous art because they are from the same problem solving area of product/good management in a retail setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

In addition, and as already stated above, Rykes teaches to identify a set of negotiable items. 
(See para 0019- A walker report can be used to make a drop decision between two items. A walker item is an item with high loyalty. If the item is dropped from the inventory, customers will go elsewhere to find the product. It is not a substitutable item. In other words, customers will not substitute another item in the category for a walker item. A drop item is an item that is considered to be substitutable and has similar sales to a walker item. However, the item has low loyalty and if removed from the assortment, the customer would likely select another option in the assortment.) This shows the system outputs negotiable items (i.e. drop items) between two items.  Drop items have a potential to help retailer because it will lower their costs since they don’t have to buy the product anymore and will increase sales for similar items that are considered their walker items substitutes. 

Drew, Venkatesh and Rykes are analogous art because they are from the same problem solving area of product/good management in a retail setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Drew’s and Venkatesh’s invention by incorporating the method of Rykes because Drew and Venkatesh could use the analysis method of Rykes to determine walker items for their products. Determining the walker items for Drew and Venkatesh would make it easier to determine which items should not be put on the shelf for consumers. It will make sure they carry items which will not make consumers go to a different store if they do not have the particular item. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Wu et al. (US8140381B1) Discloses a system and method for merchandising decomposition analysis (MDA), useful with stores.
Zhang et al. (US20140100989A1) Discloses a system and method for determining cross-market correlation factors which contribute to a response to a user request for a price.
Agrawal (US20190163805A1)
Klotz (20160179953) Discloses a method that includes receiving a search query containing one or more query terms from a remote device, determining one or more entity types implicated by the search query based on the one or more query terms, and determining an entity score indicating a likelihood that the search query implicates the entity type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUSTAFA IQBAL/Examiner, Art Unit 3683